Title: To George Washington from William Greene, May 1782
From: Greene, William
To: Washington, George


                        Sir,
                            State Rhodez Island &c. May 1782
                        
                        I had the Honor of receiving your Excellency’s letter, shewing the necessity of compleating this States Regiment, and likewise to furnish money for their support, and that the Militia should be in readyness to March at the shortest notice, together with your Sentiments of the Enemies conduct in consequence of the late change of the Ministry &c. which I shall take the earliest opportunity of laying before the General Assembly at their Sessions to be held on the second Monday in next Month, when I shall recommend that due attention may be paid to it.This will be handed to your Excellency by the Honourable David Howel Esqr. one of the Deligates of this State on his way to Congress, a Gentleman I doubt not who truly merits the trust reposed in Him, I therefore recommend him to your Excellency’s notice. I am Sincerely your Excellencys Humble Servt
                        
                            W. Greene
                        
                    